Title: From Alexander Hamilton to William Gardner, 18 March 1791
From: Hamilton, Alexander
To: Gardner, William


Treasury Department,March 18, 1791
Sir,
The certificate of your having taken the Oaths to support the Constitution of the United States and faithfully to execute the duties of your Office has been received.
You will observe my instructions as to the Sufficiency of Mr. Gilman’s Sureties, which are extended to you also. You will therefore present the names of Messrs. Brackett & Hill to the Attorney of the United States, for the District of New Hampshire, & in the mean time I shall cause further enquiries to be made.

All Subscribers to the loan, & other persons who have applied as Non Subscribers, before the time of closing your Office, Antecedent to the April Quarter day, (which was the 17 instant) will be entitled to receive their interest, be they numerous or few; and all persons who shall not have applied as loaners or non Subscribers, on or before that day, will have to wait ’till the next Quarter day, the first of July.
It will be necessary to the perfect understanding of the case of the state paper issued for interest on the New Hampshire separate debt, that I be furnished with a small one or with a full & true copy of one, with its endorsements, if any, which will perfectly exhibit the form & substance of that species of paper; also with copies or sufficient extracts from all the laws relative thereto. The same will also be necessary in the case of “the Colony bills” or “bills of Credit.” I must however in the mean time inform you that I do not consider any state paper, of the nature of money, as assumable.
I am, sir,   Your obt Servant.
Alexander Hamilton
Wm. Gardner Esqr.Commr of Loans,New Hampshire.
